 
SUBSCRIPTION AGREEMENT


CAREPAYMENT TECHNOLOGIES, INC.


This Subscription Agreement (this "Agreement"), dated effective March 31, 2011
(the "Effective Date"), is between Aequitas Holdings, LLC, an Oregon limited
liability company ("Subscriber"), and CarePayment Technologies, Inc., an Oregon
corporation (the "Company").


AGREEMENT


The parties agree as follows:


1.           Subscription.  Subject to the terms and conditions of this
Agreement, Subscriber hereby subscribes for and purchases from the Company, and
the Company hereby issues to Subscriber, 1,500,000 shares of the Company's Class
B Common Stock (the "Shares") at $1.00 per Share for aggregate consideration of
$1,500,000 (the "Purchase Price").  Subscriber will pay the Purchase Price
concurrently with its execution and delivery of this Agreement.
 
2.           Representations of the Company.  The Company represents to
Subscriber that:
 
 
2.1           Organization and Authority.  The Company (a) is duly incorporated
and validly existing under the laws of the State of Oregon, (b) has all
requisite corporate power and authority to own and operate its properties and
assets and to conduct its business as presently conducted, and (c) has the
requisite power and authority to execute and deliver this Agreement, issue the
Shares and otherwise carry out its obligations under this Agreement.
 
 
2.2           Validity.  This Agreement constitutes the valid and legally
binding obligation of the Company enforceable in accordance with its terms,
subject to (a) the laws of bankruptcy and the laws affecting creditors' rights
generally, and (b) the availability of equitable remedies.  The Shares are duly
and validly authorized and, upon payment of the Purchase Price by Subscriber,
will be fully paid and nonassessable.
 
3.           Representations and Warranties of Subscriber.  Subscriber
represents to the Company that:
 
 
3.1           Authority.  All acts and conditions necessary for the
authorization, execution, delivery and consummation by Subscriber of this
Agreement and the transactions contemplated herein have been taken, performed
and obtained.
 
 
3.2           Validity.  This Agreement constitutes the valid and legally
binding obligation of Subscriber enforceable in accordance with its terms,
subject to (a) the laws of bankruptcy and the laws affecting creditors' rights
generally, and (b) the availability of equitable remedies.  Subscriber has full
power and authority to execute, deliver and perform Subscriber's obligations
under this Agreement.
 
 
3.3           Purchase Entirely for Own Account; Accredited Investor
Status.  Subscriber is acquiring the Shares as an investment for its own account
and not with a view to sell or otherwise distribute any part
thereof.  Subscriber has no present intention of selling, granting any
participation in, or otherwise distributing the Shares in a manner contrary to
the Securities Act of 1933, as amended (the "Securities Act"), or applicable
state securities laws.  Subscriber is an "accredited investor" as that term is
defined in Rule 501 of Regulation D under the Securities Act.
 
Subscription Agreement
 
Page 1

--------------------------------------------------------------------------------

 
 
3.4           Restricted Securities.  Subscriber understands that (a) the Shares
are characterized as "restricted securities" under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering, and (b) under such laws and applicable regulations,
the Shares may be transferred or resold without registration under the
Securities Act only in certain limited circumstances.
 
4.           Successors and Assigns.  This Agreement will bind and inure to the
benefit of the parties and to their successors and assigns.
 
5.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Oregon, without giving effect to
its conflicts of laws principles.
 
6.           Counterparts.  This Agreement may be executed in
counterparts.  Each counterpart will be considered an original, and all of them,
taken together, will constitute a single Agreement.  This Agreement may be
delivered by facsimile or electronically, and any such delivery will have the
same effect as physical delivery of a signed original.  At the request of any
party, the other party will confirm facsimile or electronic transmission
signatures by signing an original document.
 




[Signature page follows]
 
Subscription Agreement
 
Page 2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Subscriber and the Company have executed and delivered this
Agreement as of the Effective Date.



        SUBSCRIBER:   AEQUITAS HOLDINGS, LLC          
 
By:
/s/ Robert J. Jesenik      
President
 

 
 

         COMPANY: CAREPAYMENT TECHNOLOGIES, INC.          
 
By:
/s/  James T. Quist      
President
 

 
 
 
Subscription Agreement
 
Page 3

--------------------------------------------------------------------------------

 